         Case 1:20-cr-00302-NRB Document 43 Filed 01/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                                          20-CR-302 (NRB)

           v.                                                      SCHEDULING ORDER FOR
                                                                   DEFENDANT’S PRE-TRIAL
RAYQUAN TURNER,                                                    MOTIONS

                      Defendant.




      WHEREAS, the defense has requested an extension of time for the filing of pre-trial

motions and the government has consented, IT IS HEREBY ORDERED that the following

briefing schedules shall apply to Defendant’s pre-trial motions:

      With respect to Defendant’s pre-trial motion to suppress physical evidence:

                1.   Defendant’s motion is due February 23, 2021.

                2.   The government’s response is due March 23, 2021.

                3.   Defendant’s reply is due April 2, 2021.

      With respect to Defendant’s potential pre-trial motion to suppress DNA evidence:

                1.   Defendant’s motion is due February 23, 2021.

                2.   The government’s response is due March 23, 2021.

                3.   Defendant’s reply is due April 2, 2021.
       Case 1:20-cr-00302-NRB Document 43 Filed 01/25/21 Page 2 of 2




SO ORDERED:



_____________________________________________
 THE HONORABLE NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

        January 25
Dated: _____________________, 2021
New York, New York
